On order of the Court, the application for leave to appeal the May 15, 2018 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral *273argument on the application. MCR 7.305(H)(1).
The petitioner shall file a supplemental brief within 42 days of the date of this order addressing: (1) whether the respondents are entitled to a jury instruction based on MCL 722.634, which states: "A parent or guardian legitimately practicing his religious beliefs who thereby does not provide specified medical treatment for a child, for that reason alone shall not be considered a negligent parent or guardian;" and (2) for purposes of this determination, the distinction, if any, between the terms "neglects" and "refuses" in MCL 712A.2(b)(1), where the family court's jurisdiction is sought on the basis of the parent's failure to obtain medical care for a child. In addition to the brief, the petitioner shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers as required by MCR 7.312(B)(1). Respondents and the lawyer-guardian ad litem shall file supplemental briefs within 21 days of being served with the petitioner's brief. The respondents shall also electronically file an appendix, or in the alternative, stipulate to the use of the appendix filed by the petitioner. A reply, if any, must be filed by the petitioner within 14 days of being served with the briefs of the respondents and the lawyer-guardian ad litem. The parties should not submit mere restatements of their application papers.
The Children's Law and Family Law Sections of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.